Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 11, and 17 are independent.
This Application was published as U.S. 20220101873.
            Apparent priority: 30 September 2020.
	
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1: The independent Claims are directed to statutory categories: 
Claim 1 is a method claim and directed to the process category of patentable subject matter.
Claim 11 is a system claim and directed to the machine or manufacture category of patentable subject matter.
Claim 17 is a computer-readable-storage device claim and is directed to the machine or manufacture category of patentable subject matter.

Step 2A, Prong One: Does the Claim recite a Judicially Recognized Exception? Abstract Idea? Are these Claims nevertheless are considered Abstract as a Mathematical Concept (mathematical relationships, mathematical formulas or equations, mathematical calculations), Mental Process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), or Certain Methods of Organizing Human Activity (1-fundamental economic principles or practices (including hedging, insurance, mitigating risk), 2-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), 3- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and fall under the judicial exception to patentable subject matter?)

The rejected Claims are directed to the Mental Process of fact checking.

Step 2A, Prong Two: Additional Elements that Integrate the Judicial Exception into a Practical Application? Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.

The rejected Claims do not include additional limitations that point to integration of the abstract idea into a practical application.
Claim 1 is a generic automation of a mental process s Prong 2 of step 2A in the 101 analysis asks whether the abstract idea is integrated with a practical application. The answer is no in this instance because there is no technological solution in the Claim that “integrates” the abstract idea. The Claim only suggests that the abstract idea be applied. It does not describe an application. 

1. A computer-implemented method comprising: 
detecting a speech portion included in a first auditory signal generated by a speaker; [Jack is listening to Jill talking.]
determining that the speech portion comprises a factual statement; [Jack detects Jill saying that King Arthur was the king of Spain.]
comparing the factual statement with a first fact included in a first data source; [Jack refers to a history book (first data source) to verify if King Arthur was a king in Spain.]
determining, based on comparing the factual statement with the first fact, a fact truthfulness value; and [Jack determines based on the information in the history book that King Arthur in fact ruled in Luxemburg.]
providing a response signal that indicates the fact truthfulness value.  [Jack tells Jill that she is mistaken.]

Step 2B: Search for Inventive Concept: Additional Element Do not amount to Significantly More: The limitation of "computer-implemented" refers to a well-understood, routine, and conventional machine component being used for conventional and rather generic functions. Limitations of “auditory signal” and “data source” and “response signal” are border line technological because a book is a data source and speech is an audio signal when no transducer is included in the Claim.  Additionally, even if such limitations are to be considered as technological, they are nevertheless expressed parenthetically and lack nexus to the Claim language and as such are a separable and divisible mention to a machine. Accordingly, they are not sufficient to cause the Claim to amount to significantly more than the underlying abstract idea. 
The Dependent Claims do not add limitations that could help the Claim as a whole to amount to significantly more than the Abstract idea identified for the Independent Claim:
2. The computer-implemented method of claim 1, further comprising: 
acquiring sensor data associated with the speaker; [Jack can hear the stress in Jill’s voice.  (see Claim 4 which depends from this Claim).]
processing the sensor data to generate physiological data associated with the speaker; and [Jack can determine that he is detecting stress in Jill’s voice.]
generating, based on the physiological data, a veracity value indicating a likelihood that the speaker is attempting to make a truthful statement. [Jack can tell from the level of stress in Jill’s voice whether or not she is telling the truth.]

3. The computer-implemented method of claim 2, further comprising: 
associating the speaker with a speaker identifier; [Jack knows the name of Jill.]
associating at least one of the fact truthfulness value or the veracity value with the speaker identifier; and [Jack knows the reputation of Jill for truthfulness.]
updating a speaker database based on the speaker identifier and at least one of the fact truthfulness value or the veracity value. [Jack modifies the reputation of Jill depending on whether she was truthful or not in her last statement.]

4. The computer-implemented method of claim 2, wherein generating the veracity value comprises applying vocal tone heuristics or voice stress analysis to the speech portion. [Jack can tell based on the tone of voice if Jill is calm or nervous.]

5. The computer-implemented method of claim 2, further comprising 
combining the fact truthfulness value with the veracity value to generate a fact veracity assessment, [Jack combines the reputation of Jill with his most recent experience of Jill.]
wherein the response signal indicates the fact veracity assessment. [Jack tells Jill whether he thinks her factual and honest or not.]

6. The computer-implemented method of claim 2, wherein the sensor data comprises biometric data including at least one of pupil size, eye gaze direction, blink rate, mouth shape, visible perspiration, breathing rate, pupil size, eye lid position, eye saccades, or temporary change in skin color. [Jack can observe all of the factors listed in this Claim with his eyes.]

7. The computer-implemented method of claim 1, wherein the response signal comprises a signal that drives a loudspeaker to emit a second auditory signal. [Jack can announce his response via a loudspeaker.  Loudspeaker is not sufficient as an additional limitation and lacks nexus as well.  As provided, this could be a loudspeaker in the hand of Jack.  The independent Claim needs to set a technological scene with a sufficient number of technological components and with proper nexus between the technological components and idea that is being implemented.]

8. The computer-implemented method of claim 7, further comprising 
determining whether the speaker is speaking, [Jack can tell if Jill is speaking or is quiet.]
wherein the response signal is provided upon determining that the speaker is not speaking. [Jack waits for Jill to finish before he responds.]

9. The computer-implemented method of claim 1, wherein the response signal comprises a command signal that drives an output device to generate at least one of a haptic output, a proprioceptive output, or a thermal output. [Jack can command an AC unit to change the temperature.]

10. The computer-implemented method of claim 1, further comprising: 
comparing the factual statement with a second fact included in a second data source; [Jack consults a second book which indicates that Arthur was king in England.]
applying a first weight to a first comparison of the factual statement with the first fact to generate a first weighted value; and  [Jack assigns a credence to each of the first and second books as being a more or less credible source of historical facts.]
applying a second weight to a second comparison of the factual statement with the second fact to generate a second weighted value, [See above.]
wherein determining the fact truthfulness value is based on both the first weighted value and the second weighted value. [Jack assigns a higher credibility value to the book which stated Arthur as the king Luxemburg than the book which stated him to have been a king of England.]

With respect to Independent Claim 11 and independent Claim 17, which have limitations similar to the limitations of Claim 1, the limitations of “microphone” and “computing device” or "computer-readable media" and “processors” are conventional components engaged in their conventional functions and are expressed parenthetically and lack nexus to the Claim language and as such are a separable and divisible mention to a machine. Accordingly, they do not include additional limitations that cause the Claim as a whole to amount to more than the underlying abstract idea. 

Dependent Claims 12 and 18 are similar to Claim 2.
Dependent Claim 13 is similar to Claim 6.
Dependent Claim 20 is similar to Claim 5.

14. The system of claim 11, further comprising 
a haptic output device that generates a haptic output, [Maybe Jill is blind and therefore Jack has to convey his reaction to Jill via touch.]
wherein the response signal comprises a command signal that drives the haptic output device to generate the haptic output. [Jack inputs his command to a Braille writer to provide a Braille response to Jill.]

15. The system of claim 11, wherein the at least one microphone comprises a forward-facing microphone that acquires the first auditory signal without acquiring an auditory signal generated by the user. [A directional microphone is a good start but it is not sufficient.  This is a conventional, routine, and well-understood component engaged in its conventional, routine, and well-understood function.  More important is the complete lack of nexus.  The key part of the Claim is the discernment of a “factual statement” in the speech of the speaking user (note that “speaker” can be a “loudspeaker” and somehow defining the “speaker” as a person in the independent Claim would be helpful.  Speech recognition followed by natural language processing is required to determine whether an utterance includes a factual statement.  All of that is absent from the independent Claims.  Therefore, a directional microphone in a dependent Claim stated in a disconnected manner with the main concept of the invention is not sufficient.]

16. The system of claim 11, wherein the at least one microphone generates a steerable beam that acquires the first auditory signal. [Steerable beam is helpful but insufficient as it lacks nexus to the key concepts of the invention which are missing from the independent Claims.]

19. The one or more non-transitory computer-readable media of claim 18, wherein the physiological data is generated while determining that the speech portion comprises the factual statement. [Jack listens for a statement of fact while observing and noting the complexion and breathing of Jill.]

The goal of the instant Application appears to be the discernment of the presence of a factual statement in the utterance of a speaking user based on both the appearance of the speaker and fact checking the statement by referring to a factual database and output of the result of the fact checking.  This is a classic human mental activity.  The Claims are currently stated in an abstract fashion and are devoid of the type of technological detail that is necessary to overcome an abstract idea rejection.  
Please specify who does what and with what type of technological component and/or algorithm.  
For example: 
1. A computer-implemented method comprising: 
detecting a speech portion included in a first auditory signal generated by a speaker; [Microphone? Voice activity detection? Automatic speech recognition? Speaker recognition/identification? Real-Time collection of speech of a Conversation? Recorded speech?  Diarization (determining who is saying which portion) of incoming speech during a Conversation between two participants?  More than two participants? Any particular participant’s speech being of interest?  Or looking for factual statements in anyone’s speech?]
determining that the speech portion comprises a factual statement; [Processor? Natural Language Processing? A particular type of NLP with particular considerations?  How does the machine detect the factual statement?  What types of facts?  Different Domains?]
comparing the factual statement with a first fact included in a first data source; [Relational Database?  Where stored? How accessed? How does it know which database to access?  Is there only one database at its disposal?  Are the databases domain-specific?  What is the “comparison” algorithm?]
determining, based on comparing the factual statement with the first fact, a fact truthfulness value; and [How and according to what criteria and what type of “value”? Qualitative or quantitative measures?  TRECs? (Text Retrieval Conference)]
providing a response signal that indicates the fact truthfulness value.  [What type of value? True and False? A quantitative degree of truthfulness?  Is the “response signal” text that is displayed on a display?  Is it speech that is generated by a speech synthesizer and output via a speaker?  To whom is the “response” provided?  Is it telling the participant to the conversation that he is a liar?  Is it telling the owner of the device that the conversation includes incorrect statements?]

Additionally, the combination of fact checking by referring to databases and the physiological data of the speaker that are indicators of lying is not present in Claim 1 for which the secondary reference (Ferrucci) is a 102 reference..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (U.S. 2014/0164994) in view of Ferrucci (U.S. 2011/0060584).
Regarding Claim 1, Myslinski teaches:
1. A computer-implemented method comprising: 
detecting a speech portion included in a first auditory signal generated by a speaker; [Myslinski, Figure 1, “Monitoring Information 100” includes monitoring face to face conversations and live speech:  “[0077] The fact checking system monitors any information including, but not limited to, text, video, audio, verbal communications or any other form of communication. Communications include, but are not limited to email, … telephone calls … face-to-face conversations, VoIP calls (e.g. Skype.TM.), video conferencing, live speech and any other communication that is able to be analyzed….”  “[0115] Screenshot 304 shows multiple forms of rating speakers on a television broadcast. Statistics for the guest speaker in the window are shown below the window indicating the number of true statements he has made and the number of false statements he has made. A rating is displayed under the host of +10 which, for example, is a positive rating of +10 on a -10 to +10 truthfulness scale. These ratings enable users to determine how trustworthy the speaker is based on past results.”]
determining that the speech portion comprises a factual statement; [Myslinski, Figure 1, “processing information 102” includes parsing to identify the facts in the speech:  “[0102] In the step 102 … During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited to, converting audio into text, formatting, parsing data, determining context and/or any other aspect that enables the information to be fact checked. Parsing, for example, includes separating a long speech into separate phrases that are each separately fact checked. For example, a speech may include 100 different facts that should be separately fact checked….”]
comparing the factual statement with a first fact included in a first data source; [Myslinski, Figure 1, “Fact Checking the information 104.”  “[0104] In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information….”  “[0146] In some embodiments, the sources are ordered by reliability (for example, as shown in FIG. 7), and when information is fact checked, the process of fact checking starts the search with the most reliable source and continues to less reliable sources….”]
determining, based on comparing the factual statement with the first fact, a fact truthfulness value; and [Myslinski, Figure 1, 104, and “[0104] In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information. …” ]
providing a response signal that indicates the fact truthfulness value.  [Myslinski, Figure 1, “Indicating a Status of the Information 106.”  “[0105] In the step 106, a status of the information is indicated. The status is indicated in any manner including, but not limited to, transmitting and/or displaying text, highlighting, underlining, color effects, a visual or audible alert or alarm, a graphical representation, and/or any other indication. The meaning of the status is able to be any meaning including, but not limited to, correct, incorrect, valid, true, false, invalid, opinion, hyperbole, sarcasm, hypocritical, comedy, unknown, questionable, suspicious, need more information, deceptive, and/or any other status….”  See Figure 3 and [0115] provided above where the “Rating: +10” of a particular Speaker is shown on a tv screen.]

Myslinski:

    PNG
    media_image1.png
    435
    238
    media_image1.png
    Greyscale


Myslinski does not address how the factual portions of a speech (text) input are identified.
Regarding Claim 1, Ferrucci (U.S. 2011/0060584) teaches:
1. A computer-implemented method comprising: 
detecting a speech portion included in a first auditory signal generated by a speaker; [Ferrucci, Figure 1, “Speech Recognition 102.”]
determining that the speech portion comprises a factual statement; [Ferrucci, “Correction Module 120” of Figure 1 including a “Fact Extraction Module 122” shown in Figure 2.  “[0022] Facts extraction module 122 extracts facts represented in the text 100. Briefly, fact extraction (also referred to as information extraction) retrieves information from natural language text, that is, automatically extracts structured information. … Facts extraction module 122 processes unstructured machine-readable documents (e.g., natural language text) and extracts formal information, i.e., structured information. Using the extracted structured information, a logical reasoning module or the like may draw inferences based on the logical content of the input data. Thus, structured information allows for automated computation of facts and inferences on the previously unstructured data. Fact extraction module 122 may employ any known or will be known techniques to extract structured information.”]
comparing the factual statement with a first fact included in a first data source; [Ferrucci, “Correction Module 120” of Figure 1 including a “Fact Comparison Module 123” shown in Figure 2.  See the connection between the “correction module 120” and “database of facts 140,” “other data 141,” and “internet/intranet 142” in Figure 1.  Figure 3, showing a “comparison” between “Facts from T (F(T) 204” and “Facts from data F(T,R) 206.”  “[0023] Fact comparison module 123 computes the difference between facts represented in the text 100 and other collection of facts. Querying module 124 uses the information contained in the text 100 to query data repositories (e.g., 140, 141 and 142 FIG. 1) and delivers a collection of facts that can be compared with the facts represented in the text 100. ….”  “[0025] At 208, the facts extracted at step 204 and the facts extracted at step 206 are compared….”]
determining, based on comparing the factual statement with the first fact, a fact truthfulness value; and [Ferrucci, Figure 3, “comparison” leading to “Differentiate F(T) – F(T,R) 208.”  “[0026] At 210, the differences between facts from step 204 and step 206 are analyzed to produce opportunities for correcting the digital text, for example, by the correction model 121. For example, once the mapping as described above is produced, factual consistency is checked by applying a model of factual consistency in order to identify those recognized facts which are inconsistent with the body of repository facts, as described above. In addition, the correction model 121 may discriminate between consistent and inconsistent facts. The fact "John Lennon was born in 1940" is inconsistent with the fact "John Lennon was born in 1914", whereas "John Lennon performed in Liverpool" is not inconsistent with the fact "John Lennon performed in Shea Stadium." Consistent facts may be unsupporting as in the previous example, or supporting ("John Lennon performed in Shea Stadium" supports that "John Lennon performed in New York").”]
providing a response signal that indicates the fact truthfulness value.  [Ferrucci, Figure 3, “Corrected Text T’ 212.”  “[0029] In the next step, the digital text is corrected based on evidence from the analyzed differences to produce corrected text 212….”]

Ferrucci:

    PNG
    media_image2.png
    413
    552
    media_image2.png
    Greyscale

Myslinksi and Ferrucci are directed to natural language processing and linguistics and it would have been obvious to use the methodologies of Ferrucci which is specifically directed to extraction of facts from text with the system of Myslinski which is directed to fact checking but assumes that it is dealing with a factual statement and leaves out the know linguistic methods.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Myslinski teaches:
7. The computer-implemented method of claim 1, wherein the response signal comprises a signal that drives a loudspeaker to emit a second auditory signal. [Myslinski, Figure 4, “I/O 408” includes a speaker.  See [0318].  “[0370] … In some embodiments, different sounds, tones, music, vibration schemes, and/or any other output are utilized based on each characterization and/or entity. For example, when misinformation by Commentator A is detected, a "honk" sound is played, and when misinformation by Guest Z is detected, a "beep" sound is played….”  Figure 68 teaches a hologram output that includes audible output:  “[0420] … In some embodiments, the hologram output is interactive such that users are able to move/interact with the hologram using gestures, voice and/or any other way…”]

Regarding Claim 9, Myslinski teaches:
9. The computer-implemented method of claim 1, wherein the response signal comprises a command signal that drives an output device to generate at least one of a haptic output, a proprioceptive output, or a thermal output. [Myslinski teaches generating tactile and vibrational output which teaches the “haptic output” which is a type of technology that gives a tactile response including vibration. Figure 48, a chair 4800 with a “vibration 4806” mechanism.  See [0359].  For haptic/vibration/tactile see also:  “[0098] After fact checking is performed, an indication or alert is used to indicate/inform/alert a user of a status of the information including, but not limited to, correct/true/valid or incorrect/false/invalid. …The indicators are able to be any indicators including, but not limited to, … a tactile indicator including, but not limited to, vibrations, an olfactory indicator, a Tweet, an email, a page, a phone call, or any combination thereof….” “[0209] … In some embodiments, the indicator to the person is visual (e.g. a flashing red light), tactile (e.g. vibration), or any other indicator.”  “[0313] … For example, a user's chair vibrates when misinformation is presented, a user's chair tilts one way or the other when bias is detected (e.g, left for liberal and right for conservative), a sofa rocks when a lie is detected, and/or any other effect….”  See also [0370] for vibration.  “[0425] … Similarly, heat and cold are able to be used to indicate accuracy versus inaccuracy or other characterizations. For example, an electric heat/cold pad is triggered based on the fact checking result. I….”  Figure 68 shows indicates by “Olfactory 6808” and Figure 48 teaching “motion 4808” which teach the “proprioceptive output” of the Claim.]

Regarding Claim 10, Myslinski teaches:
10. The computer-implemented method of claim 1, further comprising: 
comparing the factual statement with a second fact included in a second data source; [Myslinksi, Figures 7 and 33 show the use of different sources with different levels of reliability and accuracy:  “[0014] FIG. 7 illustrates exemplary source ordering according to some embodiments.”  “[0316] … FIG. 33 illustrates an exemplary chart comparing the accuracy of several entities according to some embodiments….”]
applying a first weight to a first comparison of the factual statement with the first fact to generate a first weighted value; and  [Myslinski, the facts and information from different sources (and people) are given different ratings/weights according to the reliability of the source:  “[0083] In some embodiments, the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that rarely provide misinformation are rated as reliable and are used and/or given more weight than others….”  See Figure 7 for source ratings/weights and Figure 47 for people ratings/weights.]
applying a second weight to a second comparison of the factual statement with the second fact to generate a second weighted value, [Myslinski, See Figure 7 for source ratings/weights and Figure 47 for people ratings/weights.]
wherein determining the fact truthfulness value is based on both the first weighted value and the second weighted value. [Myslinski: “[0084] Source Result Value=Number of Sources*Average Rating of Sources, where the search path with highest Source Result Value determines the verification result. For example, "Person X is running for president," results in 10 sources with an average rating of 9 (where 1 is untrustworthy and 10 is very trustworthy) saying "True," and 20 sources with an average rating of 2 saying "False," the result would be "True" since (10*9)=90 is greater than (20*2)=40. Another sample equation is: Source Result Value=(Source Rating1+Source Rating2+ . . . Source Ratingn)/number of sources.”]

Claim 11 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Myslinski teaches:
11. A system that indicates an assessment of a statement made by a user, the system comprising: 
at least one microphone that acquires an auditory signal of a speaker; and [Myslinski, Figure 4, “I/O 408.”  “[0119] … The I/O device(s) 408 are able to include one or more of the following: keyboard, mouse, monitor, display, printer, modem, touchscreen, touchpad, speaker/microphone, voice input device, button interface, hand-waving, body-motion capture, touchless 3D input, joystick, remote control, brain-computer interface/direct neural interface/brain-machine interface, and other devices. ….”]
a computing device that: [Myslinski, “[0119] FIG. 4 illustrates a block diagram of an exemplary computing device 400 configured to implement the fact checking method according to some embodiments….”]
…

Regarding Claim 14, Myslinski teaches (see rejection of Claim 9):
14. The system of claim 11, further comprising 
a haptic output device that generates a haptic output, [Myslinski, Figure 48, a chair 4800 with a “vibration 4806” mechanism.]
wherein the response signal comprises a command signal that drives the haptic output device to generate the haptic output. [Myslinski, the indicators include haptic/tactile/vibration “indicator” outputs that are generated according to the result/response of the system regarding the factual nature of the input that is being monitored and evaluated.  See “Indicating Status” starting from [0098].]

Claim 17 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Myslinski teaches:
17. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: [Myslinski, Figure 4, “memory 402” and “storage 412” and “processor 406.”]
….

Claims 2-6, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski and Ferrucci in view of Calderon (U.S. 20200065394).
Regarding Claim 2, Myslinski teaches that its device includes a camera or other sensor which is used for input of content:  “[0225] In some embodiments, a device such as a mobile device is used to perform a fact check of an item through the use of the device's camera or other sensor. The mobile device is able to scan (e.g. merely point camera without taking picture), take a picture, take a video, or any other method of acquiring the content of the item….”
Myslinski, Figure 47, teaches the rating and evaluation of contacts as sources according to their statements but does not teach collecting physiologic data of a speaker/contact/source.
Ferrucci was cited for extracting facts from the text of speech and does not teach gathering physiological aspects of the voice of the speaker.
Calderon teaches:
2. The computer-implemented method of claim 1, further comprising: 
acquiring sensor data associated with the speaker; [Calderon, Figures 3, 7, and 8 show collecting physiologic data of participants in a conversation.  Figure 3, shows capture of video and audio data.]
processing the sensor data to generate physiological data associated with the speaker; and [Calderon, Figure 7, “Deception Identification Audio Analysis Module 210,” and “Deception Identification Video Analysis Module 212”]
generating, based on the physiological data, a veracity value indicating a likelihood that the speaker is attempting to make a truthful statement. [Calderon, Figures 7-8, the analysis of each of the audio and video data yields a separate deception indication.  “[0062] Video recording=0.7 (high probability of deception) [0063] Audio recording=0.3 (low probability of deception) [0064] Cross reference=0.5 (medium probability of deception) In this example, there is a high probability of deception resulting from the isolated analysis of the video recording (0.7), but separating and analyzing the audio from the video results in a low probability (0.3) of deception. Therefore, it can be considered a lower probability of deception (0.5) when the two data items are considered for the same data item.”]
Myslinksi/Ferrucci and Calderon are directed to determining the truth of a statement uttered by an individual and it would have been obvious to combine the aspects of Calderon which adds audio and image data collected from the speaker while the speaker is answering questions whose truthfulness is at issue with the system of Myslinksi/Ferrucci which is focused on fact-checking the content of speech in order to include a more complete set of indicia of truthfulness and credibility.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 3, Myslinski teaches:
3. The computer-implemented method of claim 2, further comprising: 
associating the speaker with a speaker identifier; [Myslinski, Figure 47, showing the names of the speakers/contacts.  “[0358] FIG. 47 illustrates a diagram of a graphical user interface of fact checked contacts according to some embodiments. A list of contacts is displayed and next to each contact is an icon representing the factual accuracy of the contact…”]
associating at least one of the fact truthfulness value or the veracity value with the speaker identifier; and [Myslinski, Figure 47, showing the arrows indicating the credibility of each contact next to the names of the speakers/contacts.  “[0358] F… A list of contacts is displayed and next to each contact is an icon representing the factual accuracy of the contact.  the example, a down arrow 4700 is used to indicate the contact has a negative factual accuracy (e.g., the contact tells more lies than a threshold), and an up arrow 4702 is used to indicate the contact has a positive factual accuracy….”]
updating a speaker database based on the speaker identifier and at least one of the fact truthfulness value or the veracity value. [Myslinski, Figure 46, the flowchart shows that as the communications by a contact are monitored his degree of “factual accuracy” may change.  “[0357] FIG. 46 illustrates a flowchart of a method of fact checking contacts according to some embodiments. In the step 4600, communications of the contacts are monitored. In the step 4602, the communications are analyzed. In the step 4604, an icon representing the contact is displayed. ….”  Figure 34, “[0317] …In some embodiments, sources are rated using historical information (e.g., analyzing archives from a source). In some embodiments, the source ratings are updated periodically (e.g., daily, monthly, yearly) by checking newly presented material since the last check of the source information.”  The contacts/speakers are a type of source and therefore their rating is updated and modified as more of their data comes in.  Figure 2, “source rating component 206.”]

Regarding Claim 4, Myslinski does not teach collecting physiologic data of a speaker/contact/source. Neither does Ferrucci.
Calderon teaches:
4. The computer-implemented method of claim 2, wherein generating the veracity value comprises applying vocal tone heuristics or voice stress analysis to the speech portion. [Calderon, Figure 11, S1102b: “Feature Extraction for audio data elements (pitch variations, silence periods, tone, etc.)”  “[0047] … The Deception Identification Audio Analysis Module 210 performs audio analysis techniques to extract specific features from the audio file such as, for example, signal energy, loudness, pitch, voice quality, etc. These features are then input to a machine learning module trained to detect deception (e.g., the Machine Learning Model 216)….”  “[0052] …audio, the features that are extracted are related to audio processing techniques, for example, silences in the audio recording, changes in voice pitch, pauses, hesitation, etc. (see step S1102b)….”]
Rationale for combination as provided for Claim 2.  The physiologic indicators of lying were brought from Calderon and the types of indicators come from Calderon under the same rationale. 

Regarding Claim 5, Myslinski does not discuss the “veracity value” which is based on physiological factors.  Walters uses the physiological indicators that teach the “veracity value” of Claim 2 but does not include the “truthfulness value” which is based on fact checking. Neither does Ferrucci.
Calderon teaches:
5. The computer-implemented method of claim 2, further comprising 
combining the fact truthfulness value with the veracity value to generate a fact veracity assessment, [Calderon, Figure 2 shows that the system receives an “answer” from the individual and at the same time it is collecting video and audio from the individual.  Figure 7 shows that the transcript (S710), “deception identification audio analysis module 210” (S716) and “deception identification video analysis module 212,” S708 are combined in the “multi-layer deception model module 204” (S718).  Figure 13 shows the flowchart of the entire process.  “[0020] The present disclosure is directed to a system and method for collecting unstructured data and detecting deception of an individual 100 by analyzing their answers to questions that are contained in one or more different types of unstructured content such as video, audio recordings, documents, images, etc. Specifically, the system and method detects deception using a multi-layered model based on unstructured data such as audio recordings, telephonic conversations, video streams, or text documents such as email, SMS, chats logs, etc. The analysis of such unstructured data can include the use of specific methods for a particular data type, such as psycholinguistics, advanced analytics, cognitive analysis, etc. These methods will convert unstructured data into structured data that is inputted into the multi-layer model that detects deception with a certain level of confidence. In the multi-layer model, the different types of unstructured content are combined to determine a probability of deception in the content analyzed. The probability of deception can be expressed, for example, using a number larger than zero and less or equal to one, with zero indicating no deception. Alternatively, the probability of deception can be expressed based on a letter grade, word, color, or in any other manner. In an exemplary embodiment, the probability of deception is calculated for each of the answers collected during the interview of the individual 100, then it is aggregated for each of the competencies or characteristics that are being evaluated in the assessment, and finally an overall value of deception is calculated for the entire completed interview of the individual 100 (e.g., a candidate for a job, a potential person to date, person questioned by law enforcement/government, etc.). In an exemplary embodiment, some or all of the analysis of the unstructured data can be performed by artificial intelligence.”]
wherein the response signal indicates the fact veracity assessment. [Calderon, Figure 13, S1304, the “response signal” is “probability of deception of the individual in their one or more answers” which is output.  “[0045] In FIG. 5, an exemplary output of the Text Analytics Module 206 can be an M by N matrix, such as the Deception Probability Ranking Matrix of FIG. 12 where each column represents the analysis of the data item (question), and each row is the evaluation of a particular individual….”]
Myslinksi/Ferrucci and Calderon are directed to determining the truth of a statement uttered by an individual and it would have been obvious to combine the aspects of Calderon which adds audio and image data collected from the speaker while the speaker is answering questions whose truthfulness is at issue with the system of Myslinksi/Ferrucci which is focused on fact-checking the content of speech in order to include a more complete set of indicia of truthfulness and credibility.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 6, Myslinski does not teach collecting physiologic data of a speaker/contact/source. Neither does Ferrucci.
Calderon teaches and therefore suggests:
6. The computer-implemented method of claim 2, wherein the sensor data comprises biometric data including at least one of pupil size, eye gaze direction, blink rate, mouth shape, visible perspiration, breathing rate, pupil size, eye lid position, eye saccades, or temporary change in skin color. [Calderon, Figure 11, S1102c: “feature extraction for video data elements (facial expressions, emotions, head movements, etc.)” and  “[0052] … For video, the features are extracted using video processing techniques and are characteristics like head movements, facial expressions, eye movement, etc. (see step S1102c)…”  The teaching of “facial expression and eye movement” suggest “mouth shape” and many of the “eye” related factors that are listed by the Claim.]
Rationale for combination as provided for Claim 2.  The physiologic indicators of lying were brought from Calderon and the types of indicators come from Calderon under the same rationale. 

Claim 12 is similar to Claim 2 and rejected under similar rationale.

Claim 13 is similar to Claim 6 and rejected under similar rationale.

Claim 18 is similar to Claim 2 and rejected under similar rationale.

Regarding Claim 19, Myslinski does not teach generating physiological data. Ferrucci teaches determining which portions of a text are statements of fact.
Calderon teaches:
19. The one or more non-transitory computer-readable media of claim 18, 
wherein the physiological data is generated while determining that the speech portion comprises the factual statement. [Calderon, Figure 11, S1106, cross-referencing the text with the corresponding audio:  “[0053] Next, step S1102 is repeated, and features are extracted from the data item according to the data type. Step S1106 includes identifying and analyzing deception cross-references among data items (e.g., identifying deception cues in text and in the co-located time window in the audio file)….”  See also: “[0027] In an exemplary embodiment, when the first data item is the video recording of the individual 100 providing the answer to the one or more questions, the server 130 is configured to separate recorded audio corresponding to the video recording from the video recording, generate a transcript of the recorded audio, and analyze the transcript of the recorded audio for indications of deception. The server 130 is also configured to analyze the audio recording for indications of deception, and analyze the video recording for indications of deception. In addition, the server 130 is configured to compare a deception event at a time in the transcript to a corresponding time in the recorded audio and a corresponding time in the video recording to determine the probability of the deception.”  In Calderon, the input speech is an Answer to a Question and is always a factual portion.  Further, this Claim merely states that the physiological data is generated While determining the factual portion meaning that both are being done at the same time which is taught by the combination.  (Note that Calderon does not teach: detecting a factual statement in a speech portion; triggering/starting collection of physiological data in response to detection of the factual statement; ceasing/stopping collection of physiological data in response to detecting an end of the factual statement in speech.  The Langue of the Claim is broad and merely says that “physiological data is generated” which is what Calderon does.)]
Myslinski, Ferrucci, and Calderon pertain to natural languages and it would have been obvious to use the method of Ferrucci to determine the factual portions of a text of a speech and combine that with the method of Calderon which cross-references the text of the speech with the audio in order to analyze the portions of audio/video that correspond to potentially deceptive text in order to generated a combined score.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 20 is similar to Claim 5 and rejected under similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski and Ferrucci in view of McDuff (U.S. 20200279553).
Regarding Claim 8, Myslinski does not discuss voice activity detection.  Neither does Ferrucci.
McDuff teaches:
8. The computer-implemented method of claim 7, further comprising 
determining whether the speaker is speaking, [McDuff, Figure 2, VAD 204, “[0027] A voice activity recognizer 204 processes the microphone input 202 to extract voiced segments. Voice activity detection (VAD), also known as speech activity detection or speech detection, is a technique used in speech processing in which the presence or absence of human speech is detected. The main uses of VAD are in speech coding and speech recognition. Multiple VAD algorithms and techniques are known to those of ordinary skill in the art. In one implementation, the voice activity recognizer 204 may be performed by the Windows system voice activity detector from Microsoft, Inc.”]
wherein the response signal is provided upon determining that the speaker is not speaking. [McDuff, Figure 5, “synthesize speech for the response dialogue 516.”  Figure 6, “Is Agent Speaking? 612”  “[0103] At 612, it is determined in the conversational agent is speaking. The technique for generating a synthetic facial expression of the embodied conversational agent 302 may be different depending on the status of the conversational agent as speaking or not speaking. If the conversational agent is not speaking because either no one is speaking or the user 102 is speaking, process 600 proceeds to 614 but if the embodied conversational agent 302 is speaking process 600 proceeds to 620. If speech of the user is detected while synthetic speech is being generated for the conversational agent, the output of the response dialogue may cease so that the conversational agent becomes quiet and “listens” to the user. If neither the user 102 or the conversational agent is speaking, the conversational agent may begin speaking after a time delay. The length of the time delay may be based on the past conversational history between the conversational agent and the user.”]
Myslinski/Ferrucci and McDuff pertain to receiving the speech of a user and providing a response to the user and it would have been obvious to combine the VAD feature of McDuff which uses the voice activity detection in order to determine when the user is silent and let the computer (agent) provide a response to the user so that the two are not talking at the same time and interrupting each other.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski and Ferrucci and further in view of Fan (U.S. 20210112335).
Regarding Claim 15, Myslinski does not discuss the particulars of its microphone.  Neither does Ferrucci.
Fan teaches:
15. The system of claim 11, wherein the at least one microphone comprises 
a forward-facing microphone that acquires the first auditory signal without acquiring an auditory signal generated by the user. [Fan teaches a forward-facing microphone in a car in order to receive speech of the driver:  “[0012] … The microphone array is located on an accessary device installed inside a vehicle and is arranged in a forward-facing direction of driver of the vehicle….”  Figure 6: “[0036] …The microphones 602 and 604 face the expected originating direction, i.e., the user who is speaking into the front side of the smart phone, in series.”  Figure 7: “[0037] … The microphones 706 and 708 face the expected originating direction, a driver sitting in front of the rearview mirror 700, in parallel.”]
Myslinski/Ferrucci and Fan pertain to collection of speech and it would have been obvious to combine the microphone related features of Fan with the system of combination which is focused on the fact checking aspects of speech as opposed to speech collection as a related and complementary feature.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 16, Myslinski does not discuss the particulars of its microphone. Neither does Ferrucci.
Fan teaches:
16. The system of claim 11, wherein the at least one microphone generates a steerable beam that acquires the first auditory signal. [Fan, Figure 2, two beamforming modules 220 and 218 are shown.  The “Beamforming for VAD 218” provides for “Directional Voice Activity Detection 224” which can ten steer the beam in the direction of voice activity: “[0032] …In some embodiments, the directional voice activity detection module 318 is configured to generate a narrow spotlight beam pattern that is indicative of the direction of the voice activity.”  “[0033] …While the distance of two adjacent microphones is constraint by the likelihood of cross interference between the elements, their relative positions, e.g., whether the microphones face the expected originating direction of a desired voice signal in parallel or in series, are not as important as their respective beam patterns.”]
Rationale as provided for Claim 15.  Specifics of the microphone are related to collection of speech.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fact Extraction:
Wasson (U.S. 2005/0108630) teaches:
determining that the speech portion comprises a factual statement; [Wasson is directed to “Extraction of Facts from Text” (title) and teaches the steps taken to break a text document into its token and extract patterns indicating factual statements from the text.]

Microphones:
Kim (U.S. 2013/0300648):  “[0062] For certain implementations, the active speaker's location may be determined using the fixed microphone array and/or the steerable microphone arrays. Significantly, regarding the latter, when a user (wearing a steerable microphone array) turns his/her head, the user's look direction of the beam-pattern also changes. By correlating or otherwise determining the similarity of beamformed output (or any type of spatially filtered output) from the steerable microphone array with the fixed microphone array outputs corresponding to each active speaker, the identification may be determined of the person that a user is looking at (e.g., paying attention to, listening to, etc.). The system can also determine if the users are collectively looking at, for example, a common display device or other objects in the space.”

Physiological Indicators:
Walters (U.S. 10,242,544)
Regarding Claim 2, Walters teaches:
2. The computer-implemented method of claim 1, further comprising: 
acquiring sensor data associated with the speaker; [Walters, Figures 1 and 2 show collecting physiologic data of participants in a conversation.  Figure 3, “capture video and audio data of a least one person in a situation 302.”  In this reference one of the participants is wearing a video camera 106 that includes a microphone 108.   It is a body-cam like the ones worn by officers.]
processing the sensor data to generate physiological data associated with the speaker; and [Walters, Figures 1 and 12, “Recording and Analytics System 112, 214.”  Figure 3, “Analyze Video and Audio Data for Physiological Indicators …. 310.”]
generating, based on the physiological data, a veracity value indicating a likelihood that the speaker is attempting to make a truthful statement. [Walters, Figure 3, “Provide Feedback to Another Person in the Situation Based on the Detected Changes in one or more of the Physiological Indicators 312.”  The physiological indicators are indicative of stress resulting from lying.  Col. 13, lines 28-43.  Col. 11, lines 11-23.  Walters teaches that the physiologic indicators must deviate from baseline by a “threshold amount.”  “9. The method of claim 1, wherein the determining the change in the physiological indicator includes: determining a baseline of the physiological indicator from the data; and determining when the physiological indicator deviates from the baseline in the data by at least a threshold value.”  See also Col. 11, lines 22-38.]
Regarding Claim 4, Walters teaches:
4. The computer-implemented method of claim 2, wherein generating the veracity value comprises applying vocal tone heuristics or voice stress analysis to the speech portion. [Walters, “6. The method of claim 1, wherein the physiological indicator includes heart rate, blood pressure, breathing rate, an unconscious expression, body temperature, speaking volume, speaking rate, voice frequency, or a combination thereof.”]
Regarding Claim 6, Walters teaches:
6. The computer-implemented method of claim 2, wherein the sensor data comprises biometric data including at least one of pupil size, eye gaze direction, blink rate, mouth shape, visible perspiration, breathing rate, pupil size, eye lid position, eye saccades, or temporary change in skin color. [Walters, “6. The method of claim 1, wherein the physiological indicator includes heart rate, blood pressure, breathing rate, an unconscious expression, body temperature, speaking volume, speaking rate, voice frequency, or a combination thereof.”]

Combining:
Moskal (U.S. 20080260212), Figure 2, combining, face, voice, and other measures of deceit (polygraph data or thermal video).
Wilde (U.S. 20180160959), Figure 2 showing the variety of sensor data including image and voice and physiological that are combined to make a determination of Truth or Lie as shown in Figure 3.  “[0075] With reference to the embodiment of logic within the lie and emotion detection system 110 illustrated in FIG. 1, the process of receiving and analyzing sensor data 402 is illustrated in FIG. 2. The following is a potential actualization of a system where incoming sensor data 402 can be implemented, whereby the incoming sensor data will be weighted and by which the system can determine if the threshold for validity has been reached. Following this step, the system 400 can analyze against overlying norms as well as individual reactions of the subject using algorithmic analysis to determine if the subject is engaging in deceit, or the emotional state of the subject, as applicable….”  “[0076] In some embodiments, the deception and emotion detection analysis 400 can first begin with sensor data 402 being collected by the system. This can occur through the use of existing devices present, or can be used by the connection of a modular unit 210 and/or remote unit 310, such as a camera or microphone. Potential inputs include but are not limited to facial sensor/system data 131, gesture sensor/system data 132, optical sensor/system data 133, speech sensor/system data 134, voice sensor/system data 135, infrared sensor/system data 136, thermal sensor/system data 137, physiological sensor/system data 138, environmental sensor/system data 139, as well as any and all sensor/system data relevant to the system 100, 400 which have not yet been discovered and/or created 13XX….”
Matteucci (U.S. 20220067353), includes a list of prior art references that combine various types of data for lie detection. [0005]-[0012].  “[0022] This allows the system according to the invention, learning by training, of : [0023] recognition and detection of macro and micro expressions (Visual cues), and/or [0024] recognition and detection of Non-verbal (whole body) language and proxemics, and/or [0025] recognition and detection of comfort, pacificator and discomfort and also asymmetry, and/or [0026] recognition and detection of verbal language (such as linguistic, inquire, words, count), enquire and voice (such as rhythm, speed, volume pitch and ton), (Audio cues), and/or [0027] recognition and detection of emotions, either through Visual cues (notably macro-expressions, micro-expressions, visual stress signs, visual comfort signs, visual discomfort signs, visual pacificator sign) or through Audio Cues (notably emotional voice (negative or positive); Verbal style: Linguistics, Inquiry, Word, Count, change of verbal style, the sentiment expressed in the audio sequence (positive or negative sentiment), an audio sign of discomfort, an audio sign of comfort and an audio pacificator sign).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659